Citation Nr: 1748888	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-46 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and A.W.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for a thoracolumbar spine disability of residuals of a compression fracture at T -12 with degenerative joint disease and assigned a noncompensable disability rating, effective January 9, 2007.  This initial disability rating was increased to 10 percent disabling in a September 2010 rating decision.

In January 2012, the Veteran testified at a hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing testimony is present in the claims file.

In May 2012, the Board increased the disability rating assigned for the service-connected thoracolumbar spine disability to 20 percent for the staged period beginning on March 4, 2010, and found that the Board had jurisdiction over the issue of entitlement to a TDIU that the Veteran raised at the January 2012 hearing.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the claim in May 2012, and again in May 2013.  Thereafter, in March 2016, the Board denied the claim for a TDIU.

The Veteran appealed the Board's March 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court), which pursuant to a memorandum decision, vacated the Board's March 2016 decision and remanded the claim for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court found in the memorandum decision that the medical opinion that the Board relied on to deny the Veteran's claim for a TDIU was inadequate because there was no rationale provided.  Specifically, it was noted that although the June 2014 opinion found that the Veteran's service-connected disabilities did not preclude moderate to sedentary physical activity, it was unclear how the examiner came to this conclusion without a rationale.

Since the Board's March 2016 decision, the Veteran has been granted service connection in an August 2017 rating decision for diabetes mellitus with a 20 percent rating, effective July 11, 2017; and multiple myeloma with a 0 percent evaluation, effective July 11, 2017.  So, presently, the Veteran meets the schedular criteria for a  TDIU, effective July 11, 2017.  Therefore, because of this, and due to the Court's remand, another medical examination and opinion should be provided with a rationale as to whether the Veteran's currently service-connected disabilities render him unemployable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any additional, relevant treatment records for his service-connected disabilities.

2. Obtain a VA medical examination and opinion to determine the impact of the Veteran's service-connected disabilities on the Veteran's ability to maintain gainful employment.  With regard to a TDIU, the examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities (coronary artery disease, residuals of T12 compression fracture with degenerative joint disease, cervical spine disability, diabetes mellitus, tinnitus, bilateral hearing loss, posttraumatic stress disorder, and multiple myeloma) relative to his ability to engage in substantially gainful employment.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected.  Neither age nor nonservice-connected disabilities should be considered or mentioned.  The VA examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The VA examiner must acknowledge and take into account the Veteran's education, training, and work history.  

It therefore is essential the designated examiner have opportunity to review the evidence in the claims file, including a complete copy of this remand. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason. 

3.  Ensure the examiner's opinions are responsive to the questions asked. If not, take corrective action. 38 C.F.R. § 4.2.

4.  Determine whether referral is warranted to determine whether the Veteran is entitled to a TDIU on an extraschedular basis prior to July 11, 2017.

5.  Then readjudicate the claim of entitlement to a TDIU in light of the additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


